                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

JAMES MICHAEL RECCA,

                       Plaintiff,                                      8:18CV556

        vs.
                                                           MEMORANDUM AND ORDER
PIGNOTTI, individual capacity;
JOESPH RICHTER, (2019) individual capacity;
NASS, (1886) individual capacity; and
HANSEN, (2043) individual capacity,

                       Defendants.



      This matter is before the court on two motions filed by Plaintiff (Filings 37, 38). Both
motions will be denied.

        First, Plaintiff renews his request for appointment of counsel. As the court has previously
explained, it cannot routinely appoint counsel in civil cases. This is a relatively straightforward
excessive force case, and Plaintiff has demonstrated his ability to represent himself competently.
The reasons which are cited by Plaintiff for appointment of counsel are unexceptional. “[M]ost
indigent prisoners will face similar challenges in bringing § 1983 claims.” Patterson v. Kelley, 902
F.3d 845, 850 (8th Cir. 2018) (affirming denial of prisoner’s motion for appointment of counsel).
Having once again considered the relevant factors, see Davis v. Scott, 94 F.3d 444, 447 (8th Cir.
1996), the court will deny Plaintiff’s request without prejudice to reassertion.

        Second, Plaintiff requests leave “to add additional exhibits to the complaint of pictures of
the injuries sustained.” Such filing would not serve any purpose, because the exhibits concern
injuries which are already described in the complaint. That is to say, the court does not understand
Plaintiff to be seeking leave to amend his complaint in order to assert some new claim. Simply
placing exhibits “in the record” does not give them any independent evidentiary value. The denial
of Plaintiff’s request will not preclude him from offering these exhibits as evidence (subject to
proper authentication), either at trial or in support of or in opposition to some future motion.

       IT IS THEREFORE ORDERED:

       1.       Plaintiff’s renewed request for appointment of counsel (Filing 37) is denied without
prejudice to reassertion.
2.     Plaintiff’s request to add exhibits to his complaint (Filing 38) is denied.

Dated this 27th day of January, 2020.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge




                                         2
